Citation Nr: 1535304	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  08-09 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to exposure the herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to October 1968, to include service in the Republic of Vietnam.  He was also a member of the Army Reserve and the Rhode Island Army National Guard, with various periods of inactive duty training (INACDUTRA) and active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the Providence, Rhode Island, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim for service connection for a respiratory disability.  The December 2007 decision was a reconsideration of prior January 2007 and June 2007 decisions, following the receipt of additional evidence.  38 C.F.R. § 3.156(b) (2014).

A September 2009 Board decision reopened the claim, and remanded for development.  This appeal was also remanded in February 2012 and April 2013.  The Board finds that substantial compliance with the previous remands has been accomplished.

In May 2009, the Veteran appeared at a Travel Board Hearing before a Veterans Law Judge who is no longer employed at the Board.  In January 2012, the Veteran indicated, in response to a Board inquiry, that he did not desire another hearing before a Veterans Law Judge currently employed at the Board


FINDINGS OF FACT

The preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed respiratory disability did not have its onset in active service or for many years thereafter, and it is not related to or aggravated by ACDUTRA/INACDUTRA, and cannot be presumed related to exposure to herbicides during service.
CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2006, November 2006, and April 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA provided the appellant with an examination and obtained an opinion in March 2010 and July 2013.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014).   

Service connection may also be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Active military service includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a) (2014).  Service connection is available for injuries and diseases incurred during active duty or ACDUTRA but, except for the exceptions listed, only for injuries, and not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).  If a claim relates to period of active duty for training, a disease or injury resulting in disability must have manifested itself during that period.  Paulson v. Brown, 7 Vet. App. 466 (1995). 

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c) (2014).  INACDUTRA is generally duty, other than full-time duty, prescribed for Reserves or duty performed by a member of the National Guard of any State, other than full-time duty.  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2014).  Annual training is an example of active duty for training, while weekend drills are examples of inactive duty training. 

Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases that manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service are provided by law to assist Veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.304 , 3.306, 3.307, 3.309 (2014).  The advantages of those evidentiary presumptions do not extend to those whose service connection claim is based on a period of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Paulson v. Brown, 7 Vet. App. 466 (1995); Acciola v. Peake, 22 Vet. App. 320 (2008).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran presents two theories of entitlement to service connection for a respiratory disability.  He contends that the respiratory disability was due to exposure to herbicides during service in the Republic of Vietnam.  Additionally, he contends that a respiratory disability was caused by or aggravated by ACDUTRA or INACDUTRA service that included exposure to aircraft fuel and PD-680, a cleaning solvent used on aircraft.  The Board will first consider the Veteran's claimed based upon his exposure to herbicides.

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of that disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).

The diseases for which presumptive service connection based on herbicide exposure is available include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2014). 

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Initially, the Board notes that a review of the Veteran service medical record shows that he had active service within the Republic of Vietnam from October 1967 to October 1968, therefore his exposure to herbicides is conceded.  However, in this case, the Veteran's diagnosed respiratory disabilities of chronic obstructive pulmonary disease (COPD), asthma, and emphysema have not been recognized by VA as being associated with exposure to herbicide agents.  38 C.F.R. § 3.307, 3.309 (2014).  While respiratory cancers have been associated with exposure to herbicidal agents, the record does not show that the Veteran has been diagnosed with any respiratory cancer, either during or following service.  Thus, the Board finds that service connection for a respiratory disorder on a presumptive basis is not warranted.  

Notwithstanding the presumptive provision, service connection may be established by showing that disability is in fact, casually linked to herbicide exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran's service medical records do not show that he was ever treated for or reported any respiratory disorders during active service.  A November 1966 entrance examination shows that the Veteran was clinically evaluated with normal lungs.  A October 1968 separation examination also shows that the Veteran was clinically evaluated with normal lungs.  The Veteran also self-reported that he did not have, nor had he ever had, asthma, shortness of breath, or chest pain.  

A March 1969 VA treatment record shows that the Veteran was admitted to hospital for pneumonitis, after four days of symptoms.  Chest x-rays shows density in the right base.  He was treated with one week course of penicillin with good clinical response and that showed a clearing chest x-ray.  

A June 1976 Army National Guard enlistment examination shows that the Veteran was clinically evaluated with normal lungs.  The Veteran also did not self-report any asthma, shortness of breath, or chronic cough.  

An April 1996 spirometry evaluation shows that the Veteran had been using a bronchodilator.  His FEV and FVC results were shown to be below normal range.  

A March 1999 report of medical history shows that the Veteran had been cleared by the Medical Duty Review Board for mild emphysema.  

A March 2010 VA examination report shows that the Veteran was diagnosed with asthma and COPD.  The examiner characterized the Veteran's respiratory disorder as a moderate obstructive lung disease.  The examiner noted that the Veteran reported constant exposure during service to Naphtha which was also known as PD-680.  The Veteran also reported exposure to jets fuels that contained hydrocarbons.  The examiner noted that the Veteran was exposed to those compounds for close to twenty-years.  After a review of the Veteran's claims file the examiner noted that the Veteran was first diagnosed with a respiratory condition while serving in the National Guard, specifically in April 1995 which showed abnormal results for a Pulmonary Function Test (PFT).  The examiner noted that the April 1995 PFT results clearly showed a moderate respiratory disorder.  The Veteran reported that he first started to notice trouble breathing around the year 2000 and that in 2003 his breathing became severe enough to start affecting his job performance.  Concerning the Veteran's contention that his respiratory condition was caused by exposure to Naphtha and jet fuel, the examiner reported that evidence could not be found that showed those compounds either caused or exacerbated the Veteran's respiratory disorder.  The examiner reported that Occupational Safety and Health Administration (OSHA) guidelines noted those substances caused an acute reaction at the time of exposure such as coughing, shortness of breath, and choking.  In more severe cases, it was noted that the compounds could cause chemical pneumonitis that could be potentially fatal.  The examiner also performed a search on PubMed looking at either animal or humans studies or cause reports that might have suggested that chronic exposure the Naphtha and jet fuel could lead to chronic breathing problems, but no such studies were located.  The examiner concluded the report by opining that it was more likely than not that the Veteran's respiratory disorder onset during his time with the National Guard but that his respiratory disability was not due to exposure to chemicals.  

A July 2013 VA examination report shows that the Veteran was assessed with chronic obstructive pulmonary disease.  After a review of the claims file, the examiner opined that the Veteran's respiratory disorder was less likely than not incurred in or aggravated (permanently worsened beyond the nature progression of the disease) by the in-service exposure to herbicides in Vietnam, or to the exposure to chemical solvents (PD-680) and hydrocarbons during National Guard Service.  Included in the report, the examiner acknowledged that the Veteran was hospitalized within a year of separation from active duty for pneumonia in March 1969.  However, the examiner noted that there was no other indication that the Veteran had any respiratory complaints or evaluations during service.  

The examiner also noted that the it was long after the Veteran had enlisted for reserve service with the National Guard that he was given a permanent profile in 1996 for emphysema.  A December 2003 retention examination noted that the Veteran complained of shortness of breath on exertion and wheezing with heavy lifting.  The examiner concluded that the Veteran's respiratory condition could not be linked by medical evidence with any periods of ACDUTRA or INACDTURA.

With regard to the herbicide exposure, to support the examiner's finding that the Veteran's respiratory disorder was not caused by or aggravated by exposure to herbicide, the examiner cited to the Findings of Veterans, Occupational, and Environmental Studies Regarding Associations Between Exposure to Herbicides and Specific Health Outcomes (Eight Biennial Update, Institute of Medicine), that concluded there was inadequate or insufficient evidence to determine an association for respiratory disorders such as wheeze, asthma, COPD, or farmers lung.  

With regard to the Veteran's claims relating to exposure to PD-680 and hydrocarbons, the examiner noted that the Veteran was exposed to those compounds during National Guard service.  The examiner noted that the Material Safety Data Sheet (MSDS) for PD-680 warned that health hazards acute and chronic consisted of excessive inhalation of vapors could cause nasal and respiratory irritation, dizziness, weakness, fatigue, nausea, headache, and possible unconsciousness.  Additional effects of overexposure were listed as asphyxiation.  Ingestion was noted to cause gastrointestinal irritation, nausea, vomiting, and diarrhea.  Aspiration of material into the lungs was noted to cause chemical pneumonitis which could be fatal.  The examiner noted that there were no medical evaluations of the Veteran with complaints related to respiratory irritation or acute chemical pneumonitis.  

The Board finds that the preponderance of the competent and credible evidence is against a finding that the Veteran's currently diagnosed respiration disorder is related to service or aggravated by service to include ACDUTRA or INACDUTRA.  The Veteran's service medical records are negative for any diagnosis for a respiratory disorder.  While the medical evidence of record shown that the Veteran has a current respiratory disability, there is no medical evidence to show that he was diagnosed with the respiratory disability prior to April 1995, approximately 27 years after separation from active service.  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In addition, the preponderance of the competent medical evidence of record demonstrates that the Veteran's currently diagnosed respiratory disorder is not related to service or aggravated by service to include exposure to herbicides and chemical compounds such as PD-680 or hydrocarbons.  The only medical opinions of record which discuss the etiology of the Veteran's respiratory disorder are those contained in the March 2010 and July 2013 VA examination reports.  None of those reports related any currently diagnosed respiratory disorder to service or to exposure to chemical compounds to include herbicides, PD-680, or hydrocarbons.  The Veteran has not submitted any opinions from medical professionals to relate any current respiratory disability to service.

Importantly, the July 2013 VA examination report actively denied any connection between any respiratory disability and any aspect of the Veteran's service to include ACDUTRA or INACDUTRA.  The examiner specifically noted that after a detailed search for medical literature showing a relationship between exposure to herbicides and respiratory disabilities, the examiner cited to a study that concluded there was no causation between exposure to herbicides and the diagnosed respiratory disabilities.  With regard to exposure to PD-680 and hydrocarbons, both the March 2010 and June 2013 examiners found no medical literature to supported the Veteran's contentions that those chemicals caused his respiratory disabilities.  Concerning aggravation, the July 2013 VA examiner specifically reported that during the Veteran's National Guard service, he displayed none of the symptoms noted in the MSDS warning for PD-680 and the June 2010 VA examiner specifically noted that none of the symptoms that are known due to exposure to hydrocarbons were reported by the Veteran or shown in his medical records.  The June 2010 VA examiner also noted that no evidence could be found that concluded that exposure to PD-680 or hydrocarbons could exacerbate a respiratory disability.  

The Board notes that VA examiners have determined that the Veteran's respiratory disorder was first shown in an April 28, 1995, private treatment report.  The Board finds it significant that this diagnosis occurred 27 years after separation from active service and did not occur during a period of ACDUTRA or INACDUTRA.  A May 2010 Army National Guard retirement point statement shows that the Veteran had two days of INACDUTRA in April 1995 that occurred on April 1 and April 2.  The Veteran did not have any other days of INACDTURA in April 1995.  With regard to ACDUTRA, the dates shown were July 10, 1995, to July 22, 1995.  Therefore, the Board finds that the Veteran's respiratory disorder did not occur in and was aggravated by any periods of ACDUTRA or INACTDUTRA.  

Moreover, the Board notes that the only medical opinions to address the probability of a medical relationship between the Veteran's respiratory disorder and service weighs against the claim.  The Board finds that the March 2010 and July 2013 VA examiner's opinion constitutes competent, probative, and persuasive evidence that is based on review of the Veteran's documented medical history and assertions and examination.  The examiners provided a rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the current respiratory disorder are not related to service or any incident during service.

The Board finds that the Veteran is competent to provide evidence as to observations and some medical matters, such as things that he observes through his senses.  However, his statements are, at most, conclusory assertions of a nexus between current respiratory disabilities and service.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As questions of medical diagnosis and a relationship to service or chemical exposures are complex etiological questions akin to the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection and not competent evidence on the issue of etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). The Board finds that the preponderance of the evidence is against the claims for service connection for a respiratory disability, to include as due to herbicide exposure and chemical exposure.  Therefore, the claim must be denied.


ORDER

Entitlement to service connection for a respiratory disability, to include as due to exposure to herbicides or chemicals, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


